DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Page 1, para.0003, line 15, “these vector” should read “these vectors”.  
Page 2, para.0004, line 5, “starch, cellulose, releasing” should read “starch and cellulose, and releasing”.
Page 2, para.0005, line 3, “fog, gas” should read “fog and gas”.  
Page 2, para.0005, line 6, “The metal is Zinc doped” should read “The metal Zinc is doped”.  
Page 1, para.0006, line 2, “plants, trees” should read “plants or trees”.  
Page 2, para.0006, line 6, “cause an exothermal” should read “causes an exothermal”.  
Page 7, para.0013, line 24, “will be 20 hydrogen” should read “will be hydrogen”.  
Page 8, para.0013, line 7-8, “starch, cellulose” should read “starch and cellulose”.  
Page 8, para.0013, line 15, “a propellant gas, a residual active agent” should read “a propellant gas and a residual active agent”.  
Page 8, para.0014, line 6, “starch, cellulose, releasing” should read “starch and cellulose, and releasing”.  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  

Line 5 “hygroscopic, hydrophilic” should read “hygroscopic and hydrophilic”.
Claim 2, 4 and 7 are objected to because of the following informalities:  “fog, gas” should read “fog and gas”.  
Claims 3, 9 and 14 are objected to because “HCl” should be replaced with “(HCl)”.

Claim 8 is objected to because of the following informalities:  “plants, trees” should read “plants or trees”, and “then” in line 3 should be replaced with “and”.  
Claims 9, 10, 14 and 15, are objected to because “Zn” should be replaced with “(Zn)”.
Claim 9 is further objected to because “claims” in line 1 should be replaced with “claim”.  
Claim 15 is objected to because of the following informalities:  “that that doped” should read “that is doped”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claims are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
Regarding claim 1, “the starch” in line 4 and “the treated zone” in line 6 lack antecedent basis. In addition, the term “extremely” in line 5 is a relative term which renders the claim indefinite. The term "extremely" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what makes an agent “extremely” hygroscopic and hydrophilic.

Regarding claims 2, 4 and 7, “a chlorinated compound, ZnCl2” is unclear as to whether the chlorinated compound is ZnCl2 or whether ZnCl2 is simply an example of a chlorinated compound, in which it would be further unclear whether ZnCl2 is required by the claim. See MPEP § 2173.05(d). In addition, “the infected rising galleries and microcracks” in lines 5-6 lacks antecedent basis.

Regarding claims 3 and 5, the metal appears to be positively recited, which is in conflict with the functional language of claim 1 (“…comprises an acid, causing, on a metal, an exothermal reaction…” positively recites an acid, but not a metal, as part of the device). Applicant either need to positively recite the metal in claim 1, i.e., “comprises an acid and a metal, the acid causing, on the metal, an exothermal reaction…”, or functionally recite the metal in claims 3 and 5.

Regarding claim 6, it is unclear what “the insecticidal compounds are selected from one of one of the potassium, copper, sodium, and a hydrocarbon compound” (emphasis added) means and whether it positively recites selecting “one of” the compounds or it recites as selecting all the compounds (the term “and”).


Regarding claim 8, “the drilled zone” in line 4, “the trunk” in line 5, “the living cells” in line 10, “the rising galleries” in lines 10-11, “the cellulose” in line 11, “the starch” in lines 11-12, and “the parasites” in line 12 lack antecedent basis.

Regarding claims 10 and 15, it is unclear what “the metal is zinc Zn that is doped by one of other metal derivatives acting as reagent for the acid and fixers over time and a hydrocarbon compound” (emphasis added) means and whether it positively recites selecting “one of” the compounds or it recites as selecting all the compounds (the term “and”). For examination purposes, the limitation will treated as selecting one of the compounds for consistency with the applicant’s specification (see specification page 7, para.0013, line 10-12, The doping in 1 could be done with copper sulfate, sodium fluoride, sodium chloride, etc., or potassium bichromate acting as fixer over time) and it is recommended that “and” be replaced with “or” in the claims.

Regarding claim 11, it is unclear what “the doping metal derivatives acting as fixers are copper sulfate, sodium fluoride, potassium bichromate” means and whether it positively recites selecting one of the compounds or it recites as selecting all the compounds.
For examination purposes, the limitation will treated as selecting one of the compounds for consistency with the applicant’s specification (see specification page 9, para.0020, line 2-4, the doping metal derivatives acting as fixers can be copper sulfate, sodium fluoride, etc., potassium bichromate) 

Regarding claim 12 and 17, it is unclear what “the doping metal derivatives acting as fixers are associated with a hydrocarbon compound” (emphasis added) means. Further, the specification is unclear and absent about what the association between the fixers and a hydrocarbon would yield or produce.

Regarding claim 13, “the propellant gas” in line 2 lacks antecedent basis, and it is unclear whether “an acid” and “a metal” in the last line recite the same acid and metal as recited in claim 8.

Regarding claim 16, it is unclear what “the doping metal derivatives acting as fixers are copper sulfate, sodium fluoride, and potassium bichromate” means and whether it positively recites selecting one of the compounds or it recites as selecting all the compounds in dependability on claim 15.
For examination purposes, the limitation will treated as selecting one of the compounds for consistency with the applicant’s specification (see specification page 9, para.0020, line 2-4, the doping metal derivatives acting as fixers can be copper sulfate, sodium fluoride, etc., potassium bichromate).
	
Claims 9 and 14 are rejected as depending upon a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chung [KR 101694658 B1 published on January 9, 2017].
Regarding claim 1 Chung teaches a device for treating plants or trees infected by wood-eating insects or killer bacteria (note this is an intended use limitation in the preamble and the acid and metal reaction below is capable of treating infected plants or trees), characterized in that it comprises an acid causing, on a metal, (The chemical reaction that amplifies by concentration is shown in (2).
Zn (s) + 2HCl (aq) .fwdarw. Zn 2 + + 2Cl - + H 2 .sub. ......................(2)
As shown in the above equation (2), when zinc and hydrochloric acid (hydrogen chloride) chemically react, zinc, hydrochloric acid, and hydrogen gas are generated to amplify hydrogen gas in the initial hydrochloric acid liquid; see description-of-embodiments para.13) an exothermal reaction dissolving the starch, cellulose, releasing an extremely hygroscopic, hydrophilic agent in the treated zone that is toxic for the bacteria and the wood-eating insects (functional language limitation wherein Chung teaches inherently that adding zinc to hydrochloric acid will yield hydrogen gas and zinc chloride capable of producing an exothermal reaction dissolving the starch, cellulose, releasing an extremely hygroscopic, hydrophilic agent in the treated zone that is toxic for the bacteria and the wood-eating insects; see MPEP 2112(IV)).

Regarding claim 2 and 4 Chung teaches, characterized in that the agent resulting from the exothermal reaction is a chlorinated compound, ZnCl2, completed by a chlorinated hydrogen fog, gas with strong molecular agitation (Zn (s) + 2HCl (aq) .fwdarw. Zn 2 + + 2Cl - + H 2 .sub; see description-of-embodiments para.13) that will rise in the infected rising galleries and microcracks (functional language limitation wherein Chung teaches inherently that adding zinc to hydrochloric acid will yield hydrogen gas and zinc chloride capable of rising in the infected rising galleries and microcracks; see MPEP 2112(IV)).

Regarding claim 3 Chung teaches, characterized in that the acid used is hydrochloric acid HCl, and the metal is zinc (As shown in the above equation (2), when zinc and hydrochloric acid (hydrogen chloride) chemically react; see description-of-embodiments para.13).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chung [KR 101694658 B1 published on January 9, 2017] in view of Sabin [US 20160137563 A1 published on May 19, 2016].
Regarding claim 5 Chung is silent about, characterized in that the metal is zinc that is doped with other insecticidal compounds.
Sabin teaches a device, characterized in that the metal is zinc that is doped with other insecticidal compounds (Pesticidal composition to be applied to agricultural crop plants, comprises: (a) at least one biologically inert carrier; (b) at least one ferrite containing copper, zinc and/or iron; and (c) optionally at least one doped component comprising at least one fixed copper compound doped with at least one compound including iron compounds and/or zinc compounds; see abstract).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified Chung reference to combine the teachings of Sabin to include, characterized in that the metal is zinc that is doped with other insecticidal compounds in order to treat agricultural plants afflicted with agricultural crop diseases; and controlling pests (see para.2 as taught by Sabin).

Regarding claim 6 Chung as modified by Sabin (references to Sabin) teaches the insecticidal compounds are selected from one of potassium, copper, sodium, and a hydrocarbon compound (Pesticidal composition to be applied to agricultural crop plants, comprises: (a) at least one biologically inert carrier; (b) at least one ferrite containing copper, zinc and/or iron; and (c) optionally at least one doped component comprising at least one fixed copper compound doped with at least one compound including iron compounds and/or zinc compounds; see abstract).

Regarding claim 7 Chung as modified by Sabin (references to Chung) teaches, characterized in that the agent resulting from the exothermal reaction is a chlorinated compound, ZnCl2, completed by a chlorinated hydrogen fog, gas with strong molecular agitation (Zn (s) + 2HCl (aq) .fwdarw. Zn 2 + + 2Cl - + H 2 .sub; see description-of-embodiments para.13) that will rise in the infected rising galleries and microcracks (functional language limitation wherein Chung teaches inherently that adding zinc to hydrochloric acid will yield hydrogen gas and zinc chloride capable of rising in the infected rising galleries and microcracks; see MPEP 2112(IV)).

Claims 8-9, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chung [KR 101694658 B1 published on January 9, 2017] in view of Liu [CN 106365925 A published on February 2, 2017].
Regarding claim 8, Chung teaches a device for treating plants, trees infected by wood-eating insects or killer bacteria (note this is an intended use limitation in the preamble and the acid and metal reaction below is capable of treating infected plants or trees), a metal, then an acid (The chemical reaction that amplifies by concentration is shown in (2).
Zn (s) + 2HCl (aq) .fwdarw. Zn 2 + + 2Cl - + H 2 .sub. ......................(2)
As shown in the above equation (2), when zinc and hydrochloric acid (hydrogen chloride) chemically react, zinc, hydrochloric acid, and hydrogen gas are generated to amplify hydrogen gas in the initial hydrochloric acid liquid; see description-of-embodiments para.13) once located in the drilled zone to be treated of a plant, in the center of the trunk, cause an exothermal chemical reaction inside the plant or the trunk, instantaneously, simultaneously generating a pressurized gas and an aggressive hygroscopic agent in the form of an infiltrating fog, propelled and dispersed by the pressure of the gas, drying out the living cells housed in the rising galleries and dissolving the cellulose and the starch on which the parasites feed microcracks (functional language limitation wherein Chung as modified by Liu teaches inherently that adding zinc to hydrochloric acid will yield hydrogen gas and zinc chloride after being injected with electric drill capable of once located in the drilled zone to be treated of a plant, in the center of the trunk, cause an exothermal chemical reaction inside the plant or the trunk, instantaneously, simultaneously generating a pressurized gas and an aggressive hygroscopic agent in the form of an infiltrating fog, propelled and dispersed by the pressure of the gas, drying out the living cells housed in the rising galleries and dissolving the cellulose and the starch on which the parasites feed microcracks; see MPEP 2112(IV)).
Chung is silent about, characterized in that it comprises drilling means. 
(injection with electric drill the trunk; see example 4, para.4, line 1-2)
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified Chung reference to combine the teachings of Liu to include, characterized in that it comprises drilling means in order to in order to easily inject a treatment into the tree trunk.

Regarding claim 9 and 14 Chung as modified by Liu (references to Chung) teaches, characterized in that the acid used is hydrochloric acid HCl, and the metal is zinc Zn (As shown in the above equation (2), when zinc and hydrochloric acid (hydrogen chloride) chemically react; see description-of-embodiments para.13).

Regarding claim 13 Chung as modified by Liu (references to Chung) teaches, characterized in that the propellant gas is hydrogen and the created hygroscopic fog is zinc chloride, or a derivative generated inside the infected plant by the exothermal reaction of an acid on a metal (The chemical reaction that amplifies by concentration is shown in (2).
Zn (s) + 2HCl (aq) .fwdarw. Zn 2 + + 2Cl - + H 2 .sub. ......................(2)
As shown in the above equation (2), when zinc and hydrochloric acid (hydrogen chloride) chemically react, zinc, hydrochloric acid, and hydrogen gas are generated to amplify hydrogen gas in the initial hydrochloric acid liquid; see description-of-embodiments para.13).

Claims 10-11 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chung [KR 101694658 B1 published on January 9, 2017] in view of Liu [CN 106365925 A published on February 2, 2017] and in further view of Sabin [US 20160137563 A1 published on May 19, 2016].

Sabin teaches, characterized in that the metal is zinc Zn that is doped by one of other metal derivatives acting as reagent for the acid and fixers over time and a hydrocarbon compound (The pesticidal composition further comprises: at least one iron compound mixed with (a) and (b); at least one zinc compound mixed with (a), (b) and (c); and at least one zinc compound mixed with (a) and (b). Preferred Components: The ferrite is iron oxide, copper zinc iron oxide, copper iron oxide or zinc iron oxide. The fixed copper compound is cupric hydroxide (preferred), copper oxychloride, copper oxide, cupric carbonate basic, copper sulfate basic; see equivalent abstract, line 1-5).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified Chung reference as modified by Liu to combine the teachings of Sabin to include, characterized in that the metal is zinc Zn that is doped by one of other metal derivatives acting as reagent for the acid and fixers over time and a hydrocarbon compound in order to treat agricultural plants afflicted with agricultural crop diseases; and controlling pests (see para.2 as taught by Sabin).

Regarding claim 11 Chung as modified by Liu and Sabin (references to Sabin) teaches, characterized in that the doping metal derivatives acting as fixers are copper sulfate, sodium fluoride, potassium bichromate (The pesticidal composition further comprises: at least one iron compound mixed with (a) and (b); at least one zinc compound mixed with (a), (b) and (c); and at least one zinc compound mixed with (a) and (b). Preferred Components: The ferrite is iron oxide, copper zinc iron oxide, copper iron oxide or zinc iron oxide. The fixed copper compound is cupric hydroxide (preferred), copper oxychloride, copper oxide, cupric carbonate basic, copper sulfate basic; see equivalent abstract, line 1-5).

Regarding claim 16 Chung as modified by Liu and Sabin (references to Sabin) teaches, characterized in that the doping metal derivatives acting as fixers are copper sulfate, sodium fluoride, and potassium bichromate (The pesticidal composition further comprises: at least one iron compound mixed with (a) and (b); at least one zinc compound mixed with (a), (b) and (c); and at least one zinc compound mixed with (a) and (b). Preferred Components: The ferrite is iron oxide, copper zinc iron oxide, copper iron oxide or zinc iron oxide. The fixed copper compound is cupric hydroxide (preferred), copper oxychloride, copper oxide, cupric carbonate basic, copper sulfate basic; see equivalent abstract, line 1-5).

Claims 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chung [KR 101694658 B1 published on January 9, 2017] in view of Liu [CN 106365925 A published on February 2, 2017] in view of Sabin [US 20160137563 A1 published on May 19, 2016] and in further view of Frank [US 2397768 A published on April 2, 1946].
Regarding claim 12 and 17 Chung as modified by Liu and Sabin is silent about, characterized in that the doping metal derivatives acting as fixers are associated with a hydrocarbon compound.
Frank teaches, characterized in that the doping metal derivatives acting as fixers are associated with a hydrocarbon compound (There is provided in line 15 mixing means 21 to insure maintenance of the suspension of copper sulfate in hydrocarbons; see pg. 2, ln 21-23). 
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified Chung reference as modified by Liu and Sabin to combine the teachings of Frank to include, characterized in that the doping metal derivatives (see para.4 as taught by Frank).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohamed Aboukoura whose telephone number is 571-272-4252. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED ABOUKOURA/Examiner, Art Unit 3643